Dissenting Opinion by
Judge Mencer:
I respectfully dissent. Admittedly, the regulations of the State Board of Educational provide that the Department of Education has the responsibility for “designation of professional titles for personnel.” 22 Pa. Code §49.13 (b) (2). However, my comprehension of such authority, applied to the facts of the instant case, is that the Department may designate “School Psychologist” as a proper professional title and establish standards for certification *127of personnel as school psychologist. I do not understand that the Department can go beyond this designation and classify a school psychologist to be a school counselor with resulting professional employe status under the provisions of Section 1101(1) of the Public School Code of 1949, 24 P.S. §11 — 1101(1) (Supp. 1974-75).
This record does not satisfy me that the position of school psychologist is one and the same as that of a counselor or, if not the same, then sufficiently close to be tantamount to the same and consequently interchargeable for the purpose of meeting the Code’s definitional test of “professional employee.” When the Secretary of Education determined that “the position of school psychologist comes within the category of school counselors,” he simply moved over from the realm of an administrator to that of a legislator. I can only conclude that he erred in so doing.
The fact that Mrs. Higgenbotham was certified to teach is as immaterial here as it was immaterial to her hiring. The Charleroi Area School District did not hire her for classroom teaching, or her ability to do so, and therefore it should not be required to retain her “in a position for which she is qualified and certificated” because it no longer needs her services as a school psychologist. See Brentwood Borough School District Appeal, 439 Pa. 256, 267 A. 2d 848 (1970); Kisu Rhee v. Allegheny Intermediate Unit Number 3, 11 Pa. Commonwealth Ct. 394, 315 A. 2d 644 (1974) ; Narducci v. School District of the City of Erie, 4 Pa. Commonwealth Ct. 202, 285 A.2d 888 (1971).